Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant's remarks filed March 16, 2022 have been fully considered but they are not persuasive.
	1a.	The claim limitation in question is: “a plurality of electrodes being provided on and extending from the reversibly deformable body. . . the reversibly deformable body is electrically connected to at least one of the plurality of electrodes”.

	1b.	Figure 8 of Ofek clearly shows the electrodes (135), the reversibly deformable body (110) on which are mounted electrodes (151, 152) which contact opposing sides of the analogous electrodes (particle array) (135) and extend to cover adjacent portions of the same side of the substrate (110) which are connected to electrical terminals (A, B).

	1c.	Applicant’s remarks do not support the position that Ofek “teaches away” from the claimed feature.

	1d.	The limitation “extending away” is not limited by any relational or spatial context.  For example the electrodes relied upon in Johnson are part of a multipage circuitry as depicted in Figure 7.  As such the electrodes on one page (deformable body) necessarily extend away from that page and onto the next, as discussed in the rejection below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on March 16, 2022 has been entered.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “plurality of electrodes provided on and extending from the reversibly deformable body” in structural relation with the “first, second and third layer of deformable material” must be shown or the features cancelled from the claims 13-17.                                                   See MPEP § 608.02(d)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in response to the Office action to avoid abandonment of the application. 
No new matter should be entered in compliance with 37 CFR 1.121(e).
If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.

Claim Rejections - 35 USC § 102 - § 103
4.	Claims 1-9, 11, 12, 18-21 are rejected under 35 U.S.C. 102(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over Ofek et al.                                   (US 2007/012 7164).

With respect to Claims 1, 18 and 19; Ofek et al. discloses a (sensor) switch [Fig. 8 – 100] comprising: a reversibly deformable body 110; a plurality of electrodes (elements) 135 being provided on and extending from the reversibly deformable body; each element comprising a conductive portion 130 the plurality of elements extending [via 120] from the reversibly deformable body 110, the elements having a greater cross section [circumference] distal from the reversibly deformable body 110, the switch comprising a first state in which the plurality of electrodes are spaced apart and a second state in which the plurality of electrodes are in electrical contact [0029]; the reversibly deformable       110 is electrically connected [at 151, 152] to at least one of the plurality of   electrodes 135; and the switch is configured to allow movement between states when a force is applied to [Fig. 1B] or removed from [Fig. 1A]  the reversibly deformable body, or an existing pre-straining force is released [0030].  
	Although Ofek states the device (100) is a sensor, a sensor can be a switch as exhibited in Fig. 8 where the sensor (100) bridges the two electrodes (151)(152) which in effect will serve to close or open the circuit between the two electrodes. 


With respect to Claim 2; Ofek et al. discloses the plurality of electrodes 135 (130) are provided spaced from the reversibly deformable body 110.  

With respect to Claim 3; Ofek et al. discloses a plurality of electrode support            elements 120 extend from the reversibly deformable body 110 to support the plurality of electrodes 130.  

With respect to Claim 4; Ofek et al. discloses at least one of the plurality of electrode support elements 120 comprise a first end 120a coupled to the reversibly deformable body 110 and a distal end 120b remote from the reversibly deformable body, the distal end comprising a respective electrode 130.  

With respect to Claim 5; Ofek et al. discloses the distal ends [which comprise 130] of the plurality of electrode support elements 120 are in contact in the second state [0028 – 140].  

With respect to Claim 6; Ofek et al. discloses the distal end 120b (130) is wider than first end 120a.  

With respect to Claim 7; Ofek et al. discloses a profile of one or more of the plurality of electrode support elements 120 is inverted triangular shaped [zig-zag].  

With respect to Claim 8; Ofek et al. discloses at least one 130 of the plurality of     electrodes 135 are provided on a compliant element 120.

With respect to Claim 9; Ofek et al. discloses the plurality of electrodes 135 being provided on an array of compliant elements 120, the array of compliant elements are elongate and arranged in parallel [Fig. 1A].

With respect to Claim 11; Ofek et al. discloses the switch 100 is configured to move between the first [Fig. 1A] and second [Fig. 1B] states at or beyond a known, or substantially known force [0039].  

With respect to Claim 12; Ofek et al. discloses one or further states [0063],  the first, second and the one or more further states [0066] provide discrete switching levels.[[.]] 

With respect to Claim 20; Ofek et al. discloses the level or type of deformation or strain necessary for movement between the first state and the second state is adjustable by varying one or more of: a flexibility of the reversibly deformable body [0048]; a distance or resistance between the plurality of electrodes [0042]; or a height or length of the electrode support elements [Figs. 4-6]; or an arrangement of the electrode support elements on the reversibly deformable body [0051].  

With respect to Claim 21; Ofek et al. discloses the sensor 100 is configured to monitor critical force, pressure, or other physical phenomena causing deformation [0002].


5.	Claims 1 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Johnson (US 5,597,183).

With respect to Claims 1 and 13; Johnson discloses a switch [Figs. 2, 3 – 14] comprising: a reversibly deformable body comprising first 100, second 92 and a third 106 layer of deformable material; a plurality of electrodes 52, 54 being provided on and extending from [C. 6, L 52-55 – C. 7, L 8-11] the reversibly deformable body [Col. 5, lines 42-51] , with the first electrode 52 between the first layer 100 and the second layer 92, and the second electrode  54  between the second layer 92 and the third layer 106,  the switch comprising a first state in which the plurality of electrodes are spaced apart and a second state in which the plurality of electrodes are in electrical contact [Col. 5, lines 23-26]; the reversibly deformable body [Col. 5, lines 42-51] is electrically connected [Fig. 7] to at least one of the plurality of electrodes 52, 54 (64a,b);  the switch 14 is configured to allow movement between states when a force is applied to or removed from the reversibly deformable body, or an existing pre-straining force is released [Col. 1, lines 33-45].  

With respect to Claim 14; Johnson discloses the second layer 92 has an opening 50 to facilitate the electrodes 52, 54 to make electrical contact in response to a force applied to the reversibly deformable body [Col. 5, lines 23-26].  

With respect to Claim 15; Johnson discloses the electrodes 52, 54 are provided as an array [Fig. 2].  

With respect to Claim 16; Johnson discloses the second layer 92 includes an array of openings 50 corresponding to the electrodes 52, 54 provided as an array.
  


With respect to Claim 17; Johnson discloses the first layer 100 includes an activator means 46 to further facilitate electrode contact in response to an applied force.  

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833